Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 04/13/2021.  Claims 1-18 are presented for examination and are rejected for the reasons indicated herein below.     




Claim Objections
2.	Claims 1, 6-7 and 16 are objected to because of the following informalities: 

Claim 1, line 1 recites “applied to the electronic circuit” it should be changed to “applied toan electronic circuit”. Appropriate correction is required.

Claim 6, line 2 recites “and the switch element” it should be changed to “and the first switch element”. Appropriate correction is required.

Claim 7, line 10 recites “the second output interface to output power to an external terminal” it should be changed to “the second power output interface to output power tothe external terminal”. Appropriate correction is required.

Claim 16, lines 5-6 recites “connecting the second voltage source to the second power output interface to allow the second output interface” it should be changed to “connecting a second voltage source to the second power output interface to allow the second power output interface”. Appropriate correction is required.

Drawings
3.	The drawings are objected to because: in Fig. 4, box 440 labeled “Second output power interface” should be changed to “Second power output . Corrected drawing sheets with a clearer version of the drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Double Patenting
4. 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 7-9 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7-9 of prior U.S. Patent No. 11,005,252 B2. This is a statutory double patenting rejection because each of the limitations in claims 7-9 and 16 of the instant application is disclosed in claims 1 and 7-9 of prior U.S. Patent No. 11,005,252 B2.



6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-6, 10-15 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,005,252 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are broader than the independent claims of U.S. Patent No. 11,005,252 B2, and the differences are obvious variation of the same invention; also the limitations in claims 1-6, 10-15 and 17-18 of the instant application are broader and anticipated/disclosed in claims 1-16 of U.S. Patent No. 11,005,252 B2.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.





Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishigata (U.S. Pub. No. 2012/0032726 A1).
Regarding claim 1, Nishigata (e.g. see Figs. 1-5) discloses “A protection circuit (e.g. Fig. 2), applied to the electronic device comprising a first power output interface (e.g. Fig. 2, see the output of 203) and a second power output interface (e.g. Fig. 2, see node between 111 and 112), the protection circuit comprising: a first switch element (e.g. Fig. 2, see 203 and 113), coupled between a first voltage source (e.g. Fig. 2, see 121) and the first power output interface (e.g. Fig. 2, see output of 203); and a detection circuit (e.g. Fig. 2, see 110), detecting an output voltage value of the second power output interface (e.g. Fig. 2, see node between 111 and 112) to generate a detection result (output of 113); wherein, the first switch element (e.g. Fig. 2, see 203 and 113), according to the detection result (output of 113), connects the first voltage source (e.g. Fig. 2, see 121) to the first power output interface (e.g. Fig. 2, see output of 203) to allow the first power output interface to output power to an external terminal (e.g. Fig. 2, see 102), or disconnects the first voltage source (e.g. Fig. 2, see 121) from the first power output interface (e.g. Fig. 2, see output of 203)”.

Regarding claim 4, Nishigata (e.g. see Figs. 1-5) discloses “wherein when the detection result  (e.g. Fig. 2, see output of 113) indicates that the output voltage value of the second power output interface (e.g. Fig. 2, see node between 111 and 112) is higher than a threshold (Va1), the first switch element (203 and 113) disconnects the first voltage source (121) from the first power output interface (output of 203); when the detection result (output of 113) indicates that the output voltage value of the second power output interface (node between 111 and 112) is not higher than the threshold (Va1), the first switch (203 and 113) connects the first voltage source (121) to the first power output interface (output of 203)”.

Regarding claim 5, Nishigata (e.g. see Figs. 1-5) discloses “wherein the detection circuit (e.g. Fig. 2, see 110) comprises a voltage dividing circuit (using 114 and 115) that performs voltage dividing on the output voltage value of the second power output interface (node between 111 and 112) to generate a voltage divided signal (Va2), and the detection result (output of 113)is generated according to the voltage divided signal (Va2)”.

Regarding claim 6, Nishigata (e.g. see Figs. 1-5) discloses “wherein the voltage divided signal (Va2) is directly used as the detection result (output of 113), and the switch element (203) determines, directly according to a level of the voltage divided signal (Va2), whether to connect the first voltage source (121) to the first power output interface (output of 203) or disconnect the first voltage source (121) from the first power output interface (output of 203)”.

Regarding method claims 10-15 and 17-18; they all comprise substantially same subject matter as in the recited apparatus claims 1-6, therefore method claims 10-15 and 17-18 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-6. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 






Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 11-12 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishigata (U.S. Pub. No. 2012/0032726 A1) in view of Kim et al. (U.S. Pub. No. 2016/0308527 A1).

Regarding claim 2, Nishigata (e.g. see Figs. 1-5) discloses a circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the second power output interface has multiple power supply specifications with different output voltage values”. However, Kim et al. shows “wherein the second power output interface has multiple power supply specifications with different output voltage values (Kim et al., e.g. Fig. 1, see 13, also see para. 0041-0048)”. Enabling the second power output interface of Nishigata to have multiple power supply specifications with different output voltage values as taught by Kim et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enable the second power output interface of Nishigata to have multiple power supply specifications with different output voltage values as taught by Kim et al. for the purpose of making the circuit more widely usable since the second power output interface would have multiple power supply specifications with different output voltage values. 

Regarding claim 3, the combination of Nishigata (e.g. see Figs. 1-5) and Kim et al (e.g. Figs. 1-8) discloses “wherein the second power output interface complies with a Universal Serial Bus (USB) type-C specification (Kim et al., e.g. Fig. 1, see 13 and 14, also see para. 0041-0048)”.





Allowable Subject Matter
10.	Claims 7-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if all the claim objections are overcome, if the double patenting rejection is overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 7-9, none of prior art of record take alone or in combination shows “wherein the detection circuit is a second detection circuit, the detection result is a second detection result; the protection circuit comprising: a second switch element, coupled between a second voltage source and the second power output interface; and a first detection circuit, detecting an output voltage value of the first power output interface to generate a first detection result; wherein, the second switch element, according to the first detection result, connects the second voltage source to the second power output interface to allow the second output interface to output power to an external terminal, or disconnects the second voltage source from the second power output interface”. As recited in claims 7-9.

Regarding claim 16, none of prior art of record take alone or in combination shows “wherein the detection result is a second detection result; the protection method further comprising: detecting an output voltage value of the first power output interface to generate a first detection result; and according to the first detection result, connecting the second voltage source to the second power output interface to allow the second output interface to output power to the external terminal, or disconnecting the second voltage source from the second power output interface”. As recited in claim 16.





Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839